Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered. 
EXAMINER’S AMENDMENT
A conversation with Nathaniel Lucek on 06/01/2022 to discuss art of record, the claimed invention, and examiner’s amendments based on the claim set, filed on 05/04/2022.  Applicant authorized and approved the examiner’s amendments to the record below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
For claim 1 has been amended to read:
--A microtome (1), having a sectioning knife (4) and having a specimen head (5) movable relative to the sectioning knife (4) between a reference position (z1) and a lower position (z0); the microtome (1) comprising:
an electric drive system (16) for motorized movement of the specimen head (5);
a handwheel (8) coupled to the specimen head (5) via a mechanical drivetrain (15) comprising a crank mechanism, the handwheel (8) being manually operable for moving the specimen head (5);
a sensor (21) for detecting the presence of the specimen head (5) at the reference position (z1), wherein the sensor (21) is configured to detect a dead center position of the crank mechanism to detect the presence of the specimen head (5) at the reference position (z1);


an upper sensor (19) for detecting the presence of the specimen head (5) in an upper position below the reference position;
a lower sensor (20) for detecting the presence of the specimen head (5) in a lower position (z0); and
a control device (18) for controlling the electric drive system (16) and for processing signals of the sensor (21), the upper sensor (19), and the lower sensor (20),
the control device (18) being configured to control the electric drive system (16) to:



move the specimen head (5) downward initially at a first speed in reaction to detection of the presence of the specimen head (5) at the upper position by the upper sensor,
move the specimen head (5) downward at a second speed that is slower than the first speed until detection of the presence of the specimen head at the lower position by the lower sensor,
move the specimen head (5) at the first speed in reaction to detection of the presence of the specimen head (5) when the specimen head leaves the lower position (z0) by the lower sensor (20), and
halt the specimen head (5) in reaction to detection of the presence of the specimen head (5) at the reference position (z1).—
For claim 10 has been amended to read:
-- A method for sectioning a sample mounted on 
providing the sample on the specimen head,
detecting the specimen head (5) at the reference position (z1) by means of  a sensor (21), wherein the sensor (21) detects a position of a handwheel (8) coupled via a mechanical drivetrain (15) to the specimen head (5), wherein the mechanical drivetrain (15) is embodied as a crank mechanism, and wherein the sensor (21) detects a dead center point of the mechanical drivetrain (15) to detect that the specimen head (5) is at the reference position (z1); and 
moving downward the specimen head (5) by means of an electric drive system (16) relative to a sectioning knife (4) of the microtome (1) initially at a first speeduntil detection of the presence of the specimen head (5) at an upper position by means of an upper sensor (19);


 moving downward the specimen head (5) at a second speed that is slower than the first speed until detection of the presence of the specimen head at the lower position by means of the lower sensor,


moving the specimen head (5) at the first speed in reaction to detection of the presence of the specimen head (5) when the specimen head leaves the lower position by means of the lower sensor (20);and 

halting the specimen head (5) when the sensor (21) detects that the specimen head (5) is at the reference position (z1).--
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1, 3-4, 9-10, 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: an independent Claims 1 and 10 are free of the prior art because the prior art does not teach or suggest a microtome apparatus and a method for sectioning a sample mounted on a specimen head including a reference sensor for detecting the sample at a reference position, an upper sensor for detecting the sample at an upper position below the reference position, and a lower sensor for detecting the sample at a lower position, wherein a controller with these sensors controls variable speeds of the specimen head, start with a first speed, a second speed (slower than the first speed for sectioning) and then back to the first speed when the specimen head leaves sectioning area, with other limitations, as set forth in claims 1 and 10.
See the closest art, Heid and Yang (art of record) shows most limitations of the claimed invention including the reference sensor for detecting the sample at a reference position as stated in the previous final office action, but these art fail to discuss to use upper, lower, and reference sensors for detecting the sample mounted on the specimen head at reference, upper, and lower positions, respectively for controlling variable speeds of the specimen head within the positions.
Niesporek et al (US 5535654) shows a microtome including upper and lower sensors (58, 59) for detecting upper and lower positions of a sample (22, Figure 1), but this art fails to discus to use upper, lower and reference sensors for detecting the sample mounted on the specimen head at reference, upper, and lower positions, respectively for controlling variable speeds of the specimen head within the positions.
Based on the closest art above, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claims 1 and 10.
Thus, Claims 1, 3-4, 9-10, 14-15 are considered to contain allowable subject matter due to their dependency on claims 1 and 10, respectively; therefore, claims 1, 3-4, 9-10, 14-15  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        6/3/2022